Citation Nr: 1753599	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, type I, with erectile dysfunction.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was provided VA examinations in October 2012 and in July 2016.  In between these examinations, the Veteran submitted a July 2013 Disabilities Benefits Questionnaire, as well as a statement from his spouse and additional documentation.

Neither the October 2012, nor the July 2016 VA examiner discovered that the Veteran's service-connected diabetes mellitus, type I, was manifested by complications beyond erectile dysfunction.  Indeed, both specifically determined that the Veteran did not experience complications of his diabetes mellitus, type I, beyond erectile dysfunction.  However, the doctor that conducted the July 2013 examination found that the Veteran experiences peripheral neuropathy, retinopathy, erectile dysfunction, an eye condition other than retinopathy, and a stroke, all associated with his diabetes mellitus, type I.  With respect to a stroke, the doctor indicated that the Veteran underwent magnetic resonance imaging (MRI) in January 2011, which did not show "proximal vascular disease," and, thus, it was a 50 percent probability or greater that small vessel arterial disease (i.e., diabetes) was the cause.  

The Board finds that a remand is warranted in order to attempt to obtain the January 2011 MRI report and for the Veteran to undergo another VA examination to reconcile these findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request that the Veteran submit or identify any additional relevant evidence and, specifically, the January 2011 MRI.  After securing the necessary release(s), the AOJ should attempt to obtain any identified evidence not already associated with the claims file.

2.  Then, the AOJ should schedule the Veteran for a VA examination for his diabetes mellitus, type I.  The electronic claims file and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's diabetes mellitus, type I.  In so doing, the examiner should identify any and all associated diabetic complications.  Further, the examiner is asked to review and discuss the October 2012, July 2013, and July 2016 examiners' opinions regarding the presence of diabetic complications, as well as the January 2011 MRI (should it be associated with the claims file).  The examiner is asked to opine as to the presence and etiological relationship to diabetes mellitus, type I, for peripheral neuropathy, retinopathy, an eye condition other than retinopathy, and a stroke.  All opinions must be supported by a thorough rationale.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

